                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

NARAYAN ALEXANDER,                     No. 18-cv-8898 (NLH) (JS)

          Plaintiff,

     v.                                        OPINION

ATLANTIC CITY POLICE
DEPARTMENT, et al.,

          Defendants.


APPEARANCE:
Narayan Alexander, No. 980648-B
Mid-State Correctional Facility
P.O. Box 866
Wrightstown, NJ 08562
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Narayan Alexander, a prisoner presently

incarcerated at Mid-State Correctional Facility in Wrightstown,

New Jersey, seeks to bring a civil rights complaint pursuant to

42 U.S.C. § 1983, against the Atlantic City Police Department,

the Pleasantville Police Department, the Mullica Township Police

Department, Chief Sean Riggins, and the Chief of Police of the

Atlantic City Police Department.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. §§ 1915(e)(2) and 1915A to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from such

                                   1
relief.   For the reasons set forth below, the Court will dismiss

the Complaint without prejudice for failure to state a claim,

with leave to amend.    28 U.S.C. §§ 1915(e)(2)(b)(ii) and

1915A(b)(1).

BACKGROUND

     Plaintiff alleges that on November 21, 2013, he was driving

in Mullica Township when a police officer drove past him and

looked at him in the face, “eye to eye with hatred.”            ECF No. 1

at 6.   The police officer then turned around and pulled him

over.   Id.   The police officer asked Plaintiff various questions

including where he was coming from, where he was going, why he

was in this particular neighborhood, etc.         Id.    Plaintiff

alleges that he answered all of the police officer’s questions

to the best of his ability, when the police officer asked him to

remove his keys from the ignition of the car.           Id.   The police

officer then took the keys and placed them on the roof of the

car and informed Plaintiff that he would conduct a search of the

car because he smelled marijuana.         Id.   Plaintiff then heard the

police officer broadcast over the radio that “we got one in our

neck of the woods.”    Id.

     Plaintiff panicked because he felt his life was in danger

and also because the police officer “looked like the police

officer from Egg Harbor City who was having an affair with [his]

wife Mrs. Ebony Alexander.”    Id.       The police officer from Egg

                                     2
Harbor City apparently “swore to get [Plaintiff] off the streets

so he can be with [Plaintiff’s] wife. 1     Id.     Thus, Plaintiff

tried to start his car, at which point the police officer

punched him in the face, pulled out his gun, and stated that he

was going to blow off Plaintiff’s head.       Id.    Plaintiff still

tried to start his car, so the police officer holstered his gun

and resumed punching Plaintiff.      Id.   Plaintiff feared for his

life, so he drove off, at which point the police officer began

shooting at him.     Id.   Plaintiff was hit in the back by a

gunshot. Id. at 7.

      Plaintiff then drove to a friend’s house, parked, and ran

into the woods, where he passed out for hours, perhaps due to

blood loss.    Id.   He woke up to his telephone ringing.      Id.    It

was a detective asking him to give up and go to the hospital.

Id.   Plaintiff told the detective that he was afraid for his

life.   Id.   Although not alleged in the Complaint, at some

point, Plaintiff must have surrendered because he was sentenced

in state court on September 15, 2017.       Id.   Plaintiff alleges

that he now has post-traumatic stress disorder and that he feels

pain in his back, especially upon waking up in the morning and

on cold days.    Id.




1 Plaintiff has been separated from his wife since August 4,
2013, because of the affair. ECF No. 1 at 6.
                                    3
     Plaintiff also alleges that on February 29, 2016, he was

the victim of the use of unlawful excessive force by John Does 1

through 10.   Id.   It is unclear from the Complaint whether this

separate instance is related to or arising out of the incident

in Mullica Township.   Id.   He states that in February 2016,

while he was taken into custody by members of the Atlantic

County Task Force, the Atlantic County Police Department, and

the Pleasantville Police Department, he was mistreated while

handcuffed resulting in broken ribs.    Id. at 7-8.   Then, while

Plaintiff was being transported to the Atlantic County Jail,

Defendants John Does 3 and 4 had to pull over to wait for an

ambulance because Plaintiff could not breath.    Id. at 8.   At the

hospital, however Defendants John Does 3, 4, 5, and 6 stated

that there was nothing wrong with Plaintiff.    Id.   After an x-

ray, it was determined that Plaintiff’s ribs were broken.     Id.

Plaintiff has filed numerous complaints with the Atlantic County

administration but has not received any relief.    Id.

STANDARD OF REVIEW

     Sections 1915(e)(2) and 1915A require a court to review

complaints prior to service in cases in which a plaintiff is

proceeding in forma pauperis and in which a plaintiff is

incarcerated.   The Court must sua sponte dismiss any claim that

is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

                                  4
who is immune from such relief.   This action is subject to sua

sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A because Plaintiff is proceeding in forma pauperis and

is also incarcerated.   See ECF No. 7 (granting in forma pauperis

application).

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

DISCUSSION

     The factual allegations contained in the Complaint

demonstrate that Plaintiff’s claims are time barred.    As such,

Plaintiff fails to state any claim upon which relief may be

granted, and the Complaint must be dismissed.    The Court,



                                  5
however, will grant leave to amend limited to the statute of

limitations issue.

     A complaint pursuant to § 1983 is “characterized as a

personal injury claim and thus is governed by the applicable

state's statute of limitations for personal-injury claims.”

Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010)

(citing Cito v. Bridgewater Twp. Police Dep't, 892 F.2d 23, 25

(3d Cir. 1989)).   In New Jersey, § 1983 claims are subject to

New Jersey's two-year statute of limitations on personal injury

actions.   See Dique, 603 F.3d at 185.   Therefore, Plaintiff’s

claims are subject to this two-year period.

     The date when a cause of action under § 1983 accrues is

determined by federal law.    See Kach v. Hose, 589 F.3d 626, 634

(3d Cir. 2009) (citing Genty v. Resolution Trust. Corp., 937

F.2d 899, 919 (3d Cir. 1991)).   “Under federal law, a cause of

action accrues, and the statute of limitations begins to run

when the plaintiff knew or should have known of the injury upon

which its action is based.”   Id. (internal quotation marks and

citations omitted).   “As a general matter, a cause of action

accrues at the time of the last event necessary to complete the

tort, usually at the time the plaintiff suffers an injury.”     Id.

(citing United States v. Kubrick, 444 U.S. 111, 120 (1979)).      In

reviewing the Complaint, it is clear that Plaintiff had a

complete cause of action for the injury he sustained as a result

                                  6
of absconding from the traffic stop in Mullica Township in or

around November 21, 2013, when his injury occurred.   In

addition, Plaintiff had a complete cause of action for the

injury he sustained in the custody of the Atlantic City Task

Force in or around February 29, 2016, when the injury occurred.

The statute of limitations thus expired for both claims on

November 21, 2015, and March 1, 2018, respectively.   Because

Plaintiff did not file his Complaint until April 25, 2018, see

ECF No. 1 at 11, his claims are now time barred.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   The Court will

grant leave to amend in order to allow Plaintiff an opportunity

to address the statute of limitations issue, including tolling. 2

CONCLUSION

     For the reasons stated above, the Complaint is dismissed




2 Equitable tolling “is only appropriate ‘(1) where the defendant
has actively misled the plaintiff respecting the plaintiff's
cause of action; (2) where the plaintiff in some extraordinary
way has been prevented from asserting his or her rights; or (3)
where the plaintiff has timely asserted his or her rights
mistakenly in the wrong forum.’” Omar v. Blackman, 590 F. App’x
162, 166 (3d Cir. 2014) (quoting Santos ex rel. Beato v. United
States, 559 F.3d 189, 197 (3d Cir. 2009)).
                                7
without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: December 28, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 8
